Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0213037 (Baldwin) in view of US 2019/0278924 (Zhang).
With regard to claim 1, Baldwin discloses method comprising: 
(a) detecting, by a server, an event identifying a plurality of participants for the event (Baldwin: Figure 3, 300.  Lacking detail of what constitutes an “event,” the initiation of a collaboration project or the collaboration, itself, would be within the scope of such “event.”); 
(b) generating, by the server, a template for the event, the template including a first action, the first action associated with a first content item to be provided for the event responsive to executing the first action (Baldwin: Figure 3, 302 and Paragraph [0041].  A template may be applied for the collaboration, where such template can provide tasks lists, files section, etc.); 
(c) creating, by the server based on the template, a section to store one or more content items (Baldwin: Paragraph [0041]); 
(d) establishing, by the server, a channel communicatively connecting each device of a plurality of devices corresponding to the plurality of participants with the folder; and wherein the channel 
(e) receiving, by the server, via the channel the first content item at the folder responsive to at least one device of the plurality of devices executing the first action (Baldwin: Paragraph [0047].  The task list may be referred to, where a user can create items from the task list, where such items would then be stored in the folder (Baldwin: Paragraph [0041]), and thus would be received.); and 
(f) providing, by the server responsive to receiving the first content item at the folder, a second action to the plurality of devices through the channel, the second action associated with a second content item to be provided for the event responsive to executing the second action (Baldwin: Paragraph [0052].  The task list may be updated with completed items, where such updated task lists would responsive to any completed tasks (actions) and reflect a second action.  It is noted that the relationship between the second action and the first action is not clearly claimed beyond that they are both for the event (e.g. the second action is not required to be at all based on the first action or the response to the first action, but instead is merely provided responsive to receiving the first content).  Further, there is no requirement that the second action is only provided responsive to receiving the first content, where, as claimed, the second action can be provided with the first action and after the first action is performed (e.g. a task list listing multiple actions, which is updated and viewed upon completion of different tasks).).
Baldwin fails to teach expressly, but Zhang teaches that the section being a folder (Zhang: Abstract.  Folders were a well-known way to organize different files that are to be stored, such as the types of files stored by Baldwin (Baldwin: Paragraph [0041]).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the section being a folder to utilize a very 

With regard to claim 2, Baldwin fails to teach, but Zhang teaches wherein (a) further comprises: receiving, by the server, a request for the event through a client application executing on a first device of a plurality of devices, the request including a type of event and the plurality of participants for the event (Zhang: Figure 3.  Zhang allows submitters to be identified and some message to be generated, where Baldwin provides for the creation of a collaboration (Baldwin: Figure 3), which would lead one of ordinary skill in the art to allow for the identification of collaborators and pertinent information (such as project information) to be included in a request in the system of Baldwin.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to allow for the identification of the type of event and participants to allow a user to efficiently establish the collaboration between the different devices that are to perform the various tasks.

With regard to claim 3, Baldwin teaches wherein (b) further comprises: determining, by the server, a first set of actions from a plurality of actions for the event based on the template and a type of event, each action of the plurality of actions corresponding to at least one content item of a plurality of content items to be generated by one or more participants from the plurality of participants (Baldwin: Figure 3 and Paragraphs [0041] and [0052].  The list is based on the project, where the list can include multiple items to be provided (it should be noted that due to the open ended language, there may be other actions not included in the plurality of actions but still included in the list.)  It is noted that the term “type of event” fails to provide for specifically how the event type is determined, what constitutes an event type, etc., where any event information that serves to direct what kind of tasks to be 

With regard to claim 4, Baldwin teaches selecting, by the server, at least one device of the plurality of devices to assign the first action; and providing, by the server through the channel, the first action to the at least one device of the plurality of devices (Baldwin: Figure 3 and Paragraphs [0041] and [0052].  The list is provided to at least one device.).

With regard to claim 5, Baldwin teaches connecting, by the server and through the channel, at least one desktop session executing on each device of the plurality of devices with the folder, wherein at least one client application on each device of the plurality of devices provides the at least one desktop session for the respective device of the plurality of devices.

With regard to claim 6, Baldwin fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to synchronize, by the server, the at least one desktop session on each device of the plurality of devices with the channel, wherein one or more memory locations associated with the at least one desktop session on each device of the plurality of devices is connected with the channel to provide data to the folder through the channel (more specifically, for collaboration, the synchronization or sharing of a desktop session with different devices, where at least some memory is provided for providing the session (whether this is memory for storing files directly or memory for implementing the shared session locally) was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to allow for the synchronization of desktop sessions to provide for well-known collaboration techniques between users, such that users would be able to share information in real-time.

With regard to claim 7, Baldwin teaches generating, by the server, a notification for each device of the plurality of devices through the channel responsive to receiving, at the folder and through the channel, the one or more content items for the event, the notification indicating the one or more content items are complete and the respective one or more devices of the plurality of devices that provided the one or more content items (Baldwin: Paragraph [0052].  The list is updated when actions are complete.).

With regard to claim 8, Baldwin teaches wherein (f) further comprises: comparing, by the server, the first content item to the template for the event; and determining, by the server, a set of content items for the event based on a difference between the first content item and the template (Baldwin: Paragraph [0052].  When the first content item is provided, the server would at least determine that the item is provided responsive to a task, and update the list accordingly.  It is noted that the instant claim does not provide for how the comparing is performed (e.g. the template provides for a first content item that is to be provided, where such content item is provided.  Meanwhile, the template could require multiple content items that are explicitly provided at the start, where if the first content item is provided, the system would determine that the first content item is provided but not a second content item, then that the second content item is still pending while the first content item is provided).  If Applicant intends for the comparing to determine a difference between a singular specified content item required by the template and the content item provided, then generate new requirements for additional content items based on the difference between this specified content item and the provided content item, the claim should be amended to clearly reflect this.).

With regard to claim 9, Baldwin teaches determining, by the server, one or more access policies for the event, each of the one or more access policies corresponding to a level of access to the plurality of content items for the event (Baldwin: Figure 3.  Lacking detail of how the access policies are defined or provided, or even that there are multiple levels, the process of Baldwin would provide for such an access policy, where all submissions must be approved.).

With regard to claim 10, Baldwin teaches assigning, by the server, a first group of devices of the plurality of devices a first level of the access to the folder; and assigning, by the server, a second group of devices of the plurality of devices a second level of the access to the folder, the second level of access different from the first level of access (Baldwin: Figure 3.  One group is provided enough access to submit content items.  Another group is provided access to approve the content items.).

With regard to claim 11, Baldwin teaches dynamically updating, by the server, the template for the event responsive to execution of the event, wherein updating includes modifying at least one action of one or more of actions associated with the template (Baldwin: Paragraph [0052].  The task list can be updated as content items are provided, thus modifying the actions.).

With regard to claims 12-20, the instant claims are similar to claims 1-11, and are thus rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444